 BENDIX-WESTINGHOUSEAUTOMOTIVEAIR BRAKE CO.Bendix-Westinghouse Automotive Air Brake Compa-nyandInternationalUnion,United Automobile,Aerospace and Agricultural ImplementWorkersof America(UAW). Case 8-CA-5608August 27, 1970DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERS FANNING,MCCULLOCH,AND BROWNOn March 26, 1970, Trial Examiner Ivar H. Peter-son issued his Decision in the above-entitled proceed-ing,finding that Respondent had engaged in andwas engaging in a certain unfair labor practice withinthemeaning of the National Labor Relations Act,as amended, and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision.Thereafter, Respondent filed exceptions to the Deci-sion and a supporting brief.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings are here-by affirmed. The Board has considered the TrialExaminer's Decision, the exceptions,' the brief, andthe entire record in this case, and hereby adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the RecommendedIThe Respondent has requested oral argument This request is herebydenied, as the record, the exceptions, and the brief adequately presentthe issues and the positions of the patties'We are, of course, aware of the holdings ofMotor Wheel Corporation,Subsidiary of Goodyear Tire & Rubber Company v NL R B, 74LRRM2832 (C A 6), setting aside 180 NLRB No 71, andGoodyear Tireand Rubber Company v NLRB,413 F 2d 158 (C A 6), denyingenforcement in relevant part of 170 NLRB No 79 It appears thatthe court inGoodyearattached weight to two facts, that the particularlanguage involved was included by agreement of the contracting partiesand that the record indicated no employee ever lost anything as aresult of the provision To the extent that that opinion may be interpretedas holding that language alone may not have an inhibiting impact onemployees, we respectfully disagreeHowever, the instant case may befactually distinguished in that here no agreement of the parties wasinvolved and the language of the plan requires the waiver of statutoryrights whereas no such waiver was requiredin eitherGoodyearorMotorWheelChairman Miller would deter to the Sixth Circuit's view inGood-vear,whichhe understands to mean that we must consider both thelanguage andany relevant factual context which may be helpful indetermining the impact on employees He concurs in the decision herein,however, since no facts are present in this case which would justifyany inference that the language would not have an inhibiting impacton the employees' freedom of choice375Order of the Trial Examiner, and hereby orders thatRespondent, Bendix-Westinghouse Automotive AirBrake Company, Elyria, Ohio, its officers, agents,successors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEIVAR H. PETERSON, Trial Examiner: Upon charges andamended charges filed on September 30, 1969,' and Novem-ber 7, respectively, by International Union, United Automo-bile,Aerospace and Agricultural Implement Workers ofAmerica (UAW), herein called the Union, the GeneralCounsel fa the National Labor Relations Board, by theRegionalDirector for Region 8, issued a complaint onNovember 10 against Bendix-Westinghouse Automotive AirBrake Company, herein referred to as the Respondent orCompany, alleging that the Respondent had engaged inconduct violative of Section 8(a)(1) of the National LaborRelations Act, as amended. Briefly stated, the complaintalleged that in September the Respondent distributed tosalaried employees at its Elyria, Ohio, plant, and thereaftermaintained in effect, a savings and stock ownership planwhich, under stated circumstances, made salaried employeeswho "shall be within a collective bargaining unit for whicha labor organization is recognized as collective bargainingagent" ineligible to participate therein In its answer, theRespondent denied having committed any unfair labor prac-tices.Pursuant to notice, I conducted a hearing on January28, 1970, in Cleveland, Ohio All parties were representedand afforded full opportunity to participate therein. Thebrief filed by the Respondent has been carefully considered.Upon the entire record in the case, and from my observa-tion of the witnesses, I make the following:FINDINGS OF FACT1.THEBUSINESSOF THERESPONDENTThe Respondent, a Delaware corporation with its princi-pal office in Elyria, Ohio, has several plants located invarious States of the United States, including Elyria, Ohio,where it is engaged in the manufacture of automotiveair brakes and pneumatic devices. The Respondent admitsand I find that annually the Respondent ships productsvalued in excess of $50,000 directly from its Elyria plantto points outside the State of Ohio. I find that the Respond-ent is an employer engaged in commerce within the meaningof Section 2(6) and (7) of the ActII.THE LABOR ORGANIZATION INVOLVEDThe Unionisa labor organizationwithin themeaningof Section 2(5) of the Act'Unless otherwise indicated, all dates refer to the year 1969185NLRB No. 29 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESconsists of Bendix common stock. The securities purchasedpursuant to the Plan are held by a trustee and provisionismade for reinvestment of earnings. Contributions bytheCompany, as well as earnings thereon, vest in theemployee according to a schedule, 100 percent vestingoccurswhen the employee has completed contributionsto the Plan for 85 or more months Provision is madefor withdrawals of contributions, and upon retirement, disa-bility or death the employee or his beneficiary will receiveall the employee's contributions and all company contribu-tions credited to the employee's account.During July 1969, the Company became aware that theUnion was conducting an organizational campaign amongsalaried employees at the Elyria plant. Indeed, the Companywas aware of this before it sent the letter of July 14concerning improvements in benefits, including the Plan.The Union, on August 11, filed a representation petition(Case 8-RC-7596) seeking to represent a unit of some180 salaried office clerical employees at the Elyria plantPursuant to a consent election stipulation, an election washeld on October 14, resulting in defeat of the Union bya vote of 96 to 61. The Union filed a petition (Case8-RC-7660) on October 8, seeking representation of aunit of approximately 54 salaried technical employees atthe Elyria plant. No election has been held on this petition.There is no claim or showing by independent evidencethat the Respondent had any animus against the Unionor that its intent in publicizing the Plan was to frustrateorganization of its salaried employeesThe sole issue presented is whether the Respondent,by distributing to its Elyria salaried employees the Planand maintaining it in effect, violated Section 8(a)(1) becauseof the following provisions in the Plan relating to employeeeligibility to participate therein:2 03-An Employee shall not be eligible to makecontributions if such Employee shall be within a collec-tive bargainingunitforwhich a labor organizationisrecognized as collective bargaining agent by anyParticipatingCompany, except that, upon approvalof the Company, the foregoing provisions of this clauseshall not affect the eligibility of such Employee tomake contributions to the Plan, if, prior to his makingany such contribution, such Participating Companyshallhave requested and received from such labororganization a waiver, in terms acceptable to suchParticipatingCompany, of all rights of and claimsof right by such labor organization to bargain collective-ly with respect to the Plan or any substantiallysimilarplan or program or to compel such Participating Com-pany to do so, but only so long as such waiver shallremain in effect.It is the position of the General Counsel that the foregoingprovision isperse violative of Section 8(a)(1). The Respond-ent, however, contends that it is lawful and to be distin-guished from somewhat similar employer benefit plan provi-sions held violative by the Board and the courts.The first portion of the foregoing eligibility clause plainlystates that an employee is not eligible to make contributionsto the Plan if he is "within a collective bargaining unitfor which a labororganizationisrecognized as collectivebargaining agent" by the Company. Later language in thePrior to 1969 The Bendix Corporation (Bendix) hadowned 51 percent of the capital stock of the Company.In January 1969 Bendix entered into arrangements to acquirethe remaining49 percent of the Company's stock, thusmaking the Company a wholly owned subsidiary of Bendix.InAugust 1968 Bendix adopted a Salaried Employees'Savings and Stock Ownership Plan (herein the Plan), effec-tive January 1969, available to its employees and thoseof participating subsidiariesFollowing acquisition of 100percent ownership of the Company by Bendix, the Compa-ny's personnel policies and compensation programs werereviewed and analyzed, and consideration was given tomaking participation in the Plan available to employeesof the Company. In May the chairman of the board ofBendix consented to the participation of the Companyin the Plan and on August 4 the Internal Revenue Servicewas requested by Bendix to determine that the Plan, asamended to include the Company, met the requirementsof the Internal Revenue Code. In the meantime, on July14, Elyria salaried employees of the Company were advisedof a number of changes in their benefit and compensationprograms, including adoption of the Plan "under whichemployees may invest up to 8% of their base monthlysalary with the Company matching 50% of this investment."Employees were also informed that the changes wouldbe explained in a series of meetingsbeginningJuly 21.On August 8 the president of the Company wrote thesalaried employees and sent them a memorandum which,among other things, summarized the Plan, advised thatitwas subject to approval of the Internal Revenue Servicewhich approval was expected by October 1, and informedemployees they would attend a "communications program"at which the Plan would be further explainedOn September 11 and 12, two officials of Bendix, VirgilHare and Larry Dooley, conducted a series ofmeetingswith salaried employees at the Elyria plant in which theyexplained the Plan by use of a prepared script and slidesthat had been developed in the fall of 1968 for use atother locations in introducing the Plan which went intoeffect January 1. They also distributed a prospectus whichset forth the formal text of the Plan On September 29the Respondent distributed enrollment forms to Elyria sala-nes employees, but noted that IRS approval had not asyet been obtained Such approval was issued under dateof October 17, and the Plan was thereupon placed ineffect as of October 1 for those Elyria salaried employeeswho had enrolled. Of the approximately 510 salaried employ-ees at Elyria, about 65 percent enrolled as of October1; at the time of the hearing, about 71 percent participatedThe Plan, which is voluntary, provides thatan eligiblesalaried employee may invest not less than 2 percent ormore than 8 percent of base salary, either in U.S. governmentbonds orBendix commonstock. For every $2 an employeeinvests, the Company invests $1inBendixcommon stockon behalf of the employee Employees may elect to havetheir contributions invested 100 percent in governmentbonds (Fund A), 100 percentinBendixcommon stock(Fund B), or equally divided between Fund A and FundB Company contributions are invested in Fund C, which BENDIX-WESTINGHOUSEAUTOMOTIVEAIR BRAKE CO.clause,however, provides that such disqualification willnot attach under certain circumstances, one of which isthat the Company request and receive from the labororgani-zation a waiver, acceptable to the Company, of "all rightsof and claims of right by such labororganizationto bargaincollectivelywith respect to the Plan or any substantiallysimilarplan or program or to compel" the Company tobargainwith respect thereto In other words, salariedemployees of the Company are not eligible to participatein the Plan if the Company recognizesa unionas theircollective-bargaining representative, except if the union inamanner satisfactory to the Company relinquishes theright to bargain about the Plan or any similar program.In short, a necessary condition to employees being abletomake contributions to the Plan, once the Companyhas recognizeda union astheir representative, is that thebargaining agent forego bargaining about the Plan or anyprogram similar thereto It seems plain that if the Companydoes not choose to request a waiver, or if the labor organiza-tion refuses to execute a waiver or the waiver is for somereason not acceptable to the Company, the representedemployees are foreclosed from making contributions tothe Plan. In any event, for represented employees to continueto be eligible to make contributions they must, throughtheir bargaining representatives, forego their statutory rightto bargain collectively about the Plan or any similar pro-gramThe narrow question, therefore, is whether theRespondent's unilateral action in so conditioning participa-tion in the Plan is an infringement upon the exerciseof Section 7 rights of employeesSection 7 guarantees employees the right "to bargaincollectively through representatives of their own choosing,"and Section 8(a)(l) makes it an unfair labor practice foran employer "to interfere with, restrain, or coerce employeesin the exercise" of that right.It isnow well establishedthat benefits such as those made available by companycontributions under the Plan are embraced within the terms"wages" and "conditions of employment" and, as such,aremandatory subjects of collectivebargaining.RichfieldOilCorporation,110NLRB 356, enfd. 231 F.2d 717(C A.D.C.), cert. denied 351 U.S. 909. That the contributionsmade by the Company pursuant to the Plan are substantialis evident, as they represent 50 percent of the contributionsmade by the employees. And it seems equally evidentthat employees, by reason of the eligibility provision inthe Plan, must forego such benefits if they select a unionto represent them and if the union does not execute anacceptable waiver of bargaining rights as to the Plan ora similar program.The Respondent argues that employees who choose tobe represented by a union are not thereby automaticallyforeclosed from continued participation in the Plan, andon this basis would distinguish cases holding disqualificationof represented employees from participationin similar bene-fitplans to be violative of the Act. The Respondent alsopoints out thatsalariedemployees in the only operatingunit of Bendix covered by a collective-bargaining agreement(aunitof plant guards at the Kansas City, Missouri,division) participate in thePlan, sincethe union representingthat unit executed a satisfactory waiver of bargaining rights.While represented employees are not "automatically" dis-377qualified in the sense that they are forever foreclosed fromparticipation,it isnonetheless true that they-unlike unre-presented employees-can remainor become eligible onlyby paying the price of giving up the statutory right tobargain about the subject matter of the Plan. In my opinionthe unilateral imposition and publication of this requirementis inherently destructive of the rights of employees underSection 7 of the Act and not significantly different fromlike restrictions found violative of the Act in decided casesinvolving comparable benefit plans 2InMelville, supra,the employer restricted participationina profit-sharing plan to employees "not representedby a Union designated as thebargainingagent for theemployee." The Board held that by maintaining the planwith this condition on eligibility the employer violatedSection 8(a)(1), and it adopted the Trial Examiner's findingthat "no independent evidence of animus or specific intentto abrogate rights guaranteed by the Act is necessary"to support such finding. The Court of Appeals for theSeventh Circuit affirmed the Board's decision, stating thatthe company's conduct"in maintainingthe provision makingunionrepresentation a disqualification for eligibility to par-ticipate in its employee profit-sharing plan benefits andcontinuing to bring such restriction to the attention ofits employees ... constituted a per se violation of Section8(a)(1)." The Court further added that such conduct was"inherently destructive of rights guaranteed by Section 7."TheDuracase,supra,involved a profit-sharing plan availableto "any employee ... who is not a member of a CollectiveBargainingUnit recognized" by the employer. FollowingBoard certification of a union as the representative ofsalaried office clerical employees at one of its plants, theemployer refused to permit participation in the plan bythe represented employees. The Board held, with courtapproval, that such disqualification was violative of Section8(a)(1) and(3) of the Act. InKroger, supra,the employer'sretirement and profit-sharing plan in substance providedthat employees who were covered by a negotiatedpensionplanwere not eligible to participate in the employer'sretirement and profit-sharing plan. Additionally, the employ-er refused to bargain concerning the profit-sharing plan.The Board's findings of violation of Section 8(a)(1), (3),and (5)were sustainedby the Court of Appeals for theSixth CircuitInGoodyear, supra,the Board held that it was violativeof Section 8(a)(1) tolimit participationin retirement andinsuranceplans to employees not represented by a collective-bargainingrepresentative In refusing to enforce the Board'sorder in this respect, the Sixth Circuit Court of Appealsnoted thatthe languagefound objectionable by the Boardhad been inserted at the request of theunion thereinvolvedin order "to distinguish between employees who were cov-ered under Company plans and employees covered under'MelvilleConfections, Inc,142NLRB 1334, enfd 327 F 2d 689(C A 7), cert denied 377 U S 933,Dura Corporation,156NLRB285, enfd 380 F 2d 970 (CA6),The Kroger Co.,164NLRB 362,cnfd in pertinentpart 401 F 2d 682 (C A6),The Goodyear Tire &Rubber Company,170 NLRB No 79, enforcementdenied in pertinentpart 413 F 2d 158 (C A6),MotorWheel Corporation,180NLRBNo 71 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDvarious benefit plans negotiated by their collective bargainingrepresentatives."The Board's latest decision in this area isMotor Wheel,supraThere the employer had in effect two retirementplans for salaried employees which provided that in orderto be eligible to participate an employee be "not representedby a collective bargaining representative recognized by theCompany." In response to an order to show cause whya motion for judgment on the pleadings should not begranted, the employer asserted that the disputed languagewas never alluded to during the course of an organizingcampaign leading to certification of the union for a unitof salaried employees; that since certification of the unionthe parties had bargained with respect to a new pensionplan to replace the plans containing the disputed language;and that the represented employees continued to be coveredby the plans during the course of negotiations. In grantingthemotion for judgment on the pleadings and findingthat restriction on eligibility to participateper seviolativeof Section 8(a)(1), the Board stated:As we have had previous occasion to hold, employeebenefit plans which on their face are restricted toparticipation or enjoyment by employees who are notmembers of a union, or who have foregone their rightto select and bargain through a collective-bargainingrepresentative are inherently restrictive of employeerights guaranteed by Section 7 of the Act, and withoutfurther evidence of interference, restraint, or coercionareper seviolations of Section 8(a)(1) of the Act.'MelvilleConfections, Inc.,142NLRB 1334, enfd 327 F.2d689 (C A 7), cert. denied 377 U S. 933Inmaking the foregoing determination inMotorWheelthe Board assumed,arguendo,that the employer's "continu-ation of the plan after employees had chosen the Unionwas subject to pending negotiations" and further assumed"that if the Employer's pensionplan had specifically provid-ed for such conditional continuation following selectionof a bargaining agent, no violation would have occurred."Noting that the employer's plan did not provide for suchconditional continuation, the Board reasoned as follows:Employees considering selecting a bargaining agentwould therefore be impeded in their free exercise oftheir right to selection by clear and unequivocal lan-guage in Respondent's plan indicating that they wouldsuffer a loss of benefit if they selected a Union andthe Respondent recognized it. In view of the Respond-ent's admission by answer that it has maintained theretirement plans containing the restrictive languagein effect at all times material to this case, and thatthe provisions of the plans have been publicized tosalaried employees such as those currently representedby the Union, we find that there are no matters requir-ing hearing before a trial examiner. Accordingly, itisappropriate that the General Counsel's motion forjudgment on the pleadings be, and it hereby is, granted.I conclude and find that the language in the Respondent'sPlan, excluding represented employees from continued par-ticipation therein except upon the condition that their repre-sentative waive the right to bargain concerning the Planor any similar plan or program, is inherently restrictiveof employee rights guaranteed in Section 7 of the Act.Accordingly, I find that bymaintainingthe Plan in effectand publicizing it to its salaried employees, the Respondenthas engaged in conduct violative of Section 8(a)(1) of theAct.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe acts of the Respondent set forthin section III,above, occurring in connection with the operations of theRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic,and com-merce among the several States, and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices violative of Section 8(a)(1) of the Act, itwill be recommended that the Respondent cease and desisttherefrom and take certain affirmative action to effectuatethe policies of the Act.I have found that by maintaining in effect those provisionsof its Salaried Employees' Savings and Stock OwnershipPlan excluding from participation therein otherwise eligibleemployees if they chose to be represented by a collective-bargaining representative recognized by it, unless such repre-sentative waives the right to bargain concerning the Planor any similar plan or program, the Respondent interferedwith, restrained, and coerced its employees in the exerciseof their Section 7 rights. I will accordingly recommendthat the Respondent amend the foregoing Plan by eliminat-ing therefrom the provisions so excluding representedemployees. I will further recommend that the Respondentcease and desist from in any like or related manner infringingupon rights guaranteed to its employees in Section 7 ofthe Act.Upon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.Bendix-Westinghouse Automotive Air Brake Companyisan employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2. International Union, United Automobile, Aerospaceand Agricultural Implement Workers of America (UAW),is a labor organization within the meaning of Section 2(5)of the Act.3.By maintaining in effect a Salaried Employees' Savingsand Stock Ownership Plan which provides for the exclusionfrom participation therein of employees who shall be withina collective-bargaining unit represented by a labor organiza-tion recognized by the Respondent, unless such labor organi-zationwaives the right to bargain concerning the Planor any similar plan or program, the Respondent has inter-fered with, restrained, and coerced its employees in theexercise of their rights guaranteed in Section 7 of theAct, and has thereby engaged in unfair labor practices BENDIX-WESTINGHOUSE AUTOMOTIVE AIR BRAKE CO.within the meaning of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in thecase, it is recommended that Bendix-Westinghouse Automo-tiveAir Brake Company, Elyria, Ohio, its officers,agents,successors, and assigns, shall:1.Cease and desist from-(a)Maintaining in effect a Salaned Employees' Savingsand Stock Ownership Plan which contains a provisionexcluding employees from participation therein because theyarewithin a collective-bargaining unit represented by alabor organization recognized by the Respondent, unlesssuch labor organization waives the right to bargain concern-ing the Plan or any similar plan or program.(b) In any like or related manner interfering with, restrain-ing,or coercing employees in the exercise of the rightsguaranteed to them by Section 7 of the Act.2.Take the following affirmative action designed to effec-tuate the policies of the Act:(a)Amend its Salaried Employees' Savings and StockOwnership Plan by the elimination therefrom of the provi-sion excluding from participation therein employees withina collective-bargaining unit represented by a labor organiza-tion recognized by the Respondent, unless such labor organi-zationwaives the right to bargain concerning the Planor any similar plan or program.(b) Post at its plant in Elyria, Ohio, copies of the attachednotice marked "Appendix "' Copies of said notice, on formsprovided by the Regional Director for Region 8, afterbeing duly signed by the Respondent's authorized represent-ative, shall be posted immediately upon receipt thereof,and be maintained for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily postedReasonable steps shallbe taken to insure that said notices are not altered, defaced,or covered by any othermaterial.(c)Notify said Regional Director, in writing, within20 days from the receipt of this Decision, what stepsRespondent has taken to comply herewith.''In the event no exceptions are filed asprovided by Sec 102 46of theRules and Regulationsof the NationalLaborRelations Board,the findings,conclusions,recommendations,and Recommended Orderherein shall,as provided in Sec 102 48of theRules and Regulations,379be adopted by the Board and become its findings, conclusions, andorder, and all objections thereto shall be deemed waived for all purposesIn the event that the Board's Order is enforced by a judgment ofaUnited States Court of Appeals, the words in the notice reading"Posted by Order of the National Labor Relations Board" shall bechanged to read "Posted pursuant to a Judgment of the United StatesCourt of Appeals enforcing an Order of the National Labor RelationsBoard "'In ih% event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director,inwriting,within 10 days from the date of this Order, what stepsRespondent has taken to comply herewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL amend our Salaried Employees' Savingsand Stock Ownership Plan by the elimination therefromof the provision which excludes from participationemployees within a collective-bargainingunit represent-ed by a labor organization recognized by us, unlesssuch labor organization gives up the right to bargainconcerning the Plan or any similar plan or program.WE WILL NOT disqualify our salaried employeesfrom eligibility to participate in our Salaned Employees'Savings and Stock Ownership Plan because they areor become members of a collective-bargaining unitrepresented by a labor organization recognized by usBENDIX-WESTINGHOUSEAUTOMOTIVE AIR BRAKECOMPANY(Employer)DatedBy(Representative)(Title)Thisisanofficial noticeand mustnot be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisions may be directed to the Board's Office, 1695Federal Office Building, 1240 East Ninth Street, Cleveland,Ohio 44199, Telephone 216-522-3715.